IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                 No. 07-30065                           F I L E D
                               Summary Calendar                         October 1, 2007

                                                                    Charles R. Fulbruge III
UNITED STATES OF AMERICA                                                    Clerk

                                             Plaintiff-Appellee

v.

ARCADIO VILLALOVOS

                                             Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 3:06-CR-30008-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Arcadio Villalovos appeals his conviction for conspiracy to possess more
than five kilograms of cocaine with intent to distribute and possession of more
than five kilograms of cocaine with intent to distribute. He argues that the
evidence was not sufficient to prove that he knew cocaine was secreted in a
hidden compartment of the vehicle that he was driving when he was stopped by
a Louisiana patrol officer for alleged traffic violations.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-30065

      The argument fails. Viewing the evidence in the light most favorable to
the prosecution, there was ample circumstantial evidence of guilty knowledge.
See United States v. Mendoza, 226 F.3d 340, 343 (5th Cir. 2000). Villalovos was
the driver of a vehicle containing over 30 kilograms of cocaine, valued at
approximately $600,000, which had been placed inside a hidden compartment
in the rear cargo area. On the basis of Villalovos’s nervous behavior during his
interaction with law enforcement, the implausible and inconsistent statements
Villalovos made during questioning, the substantial modifications made to the
vehicle, and the large amount of cocaine involved, there was more than sufficient
evidence to support an inference by the jury that Villalovos knew that the
vehicle contained cocaine. See United States v. Ortega Reyna, 148 F.3d 540, 544
(5th Cir. 1998); United States v. Villarreal, 324 F.3d 319, 324 (5th Cir. 2003).
      Villalovos additionally argues that the district court erred in denying his
motion to suppress the evidence recovered during the search of the vehicle. He
argues that his detention was impermissibly extended and that he did not
voluntarily consent to the search.
      Our review of the record shows that the district court did not err in
determining that the initial stop of Villalovos’s vehicle was permissibly extended
based on reasonable suspicion of other criminal activity. See United States v.
Brigham, 382 F.3d 500, 506-07 (5th Cir. 2004) (en banc). The district court also
did not err in determining that Villalovos voluntarily consented to the search of
his vehicle. See United States v. Solis, 299 F.3d 420, 435-37 (5th Cir. 2002);
United States v. Shabazz, 993 F.2d 431, 437-39 (5th Cir. 1993). Villalovos has
not shown that the district court erred in denying his motion to suppress.
      AFFIRMED.




                                        2